Title: From Alexander Hamilton to Charles Cotesworth Pinckney, 7 January 1800
From: Hamilton, Alexander
To: Pinckney, Charles Cotesworth


          
            Sir,
            N.Y. Jany. 7th. 1800
          
          I send you the Inclosed is the copy of a Letter from Lieutt. Gover which I send you that you may take the necessary steps for apprehending the Deserter of whom he speaks which he mentions when similar cases have occurred under my command I have not allowed stipulations to be made by deserters previous to their delivering themselves up, but have had them tried the  by Courts-Martial who generally sentence them to some punishment milder than that of Corporal
           General Pinckney 
        